Citation Nr: 0011231	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  94-29 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office in 
Cheyenne, Wyoming


THE ISSUE

Entitlement to an initial compensable disability rating for 
residuals of a right shin injury, Muscle Group X (MG X).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1989 to 
June 1992.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Medical & Regional Office Center (RO)
in Cheyenne, Wyoming.  The Board in March 1997 and April 1998 
remanded the case for further development.  The case has 
recently been returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The residuals of an injury to the right anterior tibia 
(right shin) currently manifest no more than mild disability 
of MG X; recent examination did not confirm a neurologic 
component of the disability or disabling orthopedic 
manifestations.

2.  The muscle injury residuals of the right anterior tibia 
are not shown to have markedly interfered with employment or 
required frequent periods of hospital treatment; there were 
no exceptional or unusual circumstances present in the 
veteran's case that would have warranted a referral to the VA 
Director of the Compensation and Pension Service.


CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation 
for residuals of an injury to the right shin, MG X have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.20, 4.73, Diagnostic Code 5310 
(in effect prior to and as amended effective July 3, 1997). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the RO in April 1993 granted service 
connection for residuals of a right shin injury.  The RO 
rated the disability noncompensable under Diagnostic Code 
5310 (MG X) criteria.  In addition to a contemporaneous VA 
examination that did not mention the right shin either 
through complaint or by objective evaluation, the RO 
considered the veteran's service medical records.

The veteran's service medical records showed a reference to 
shin splints in early 1989 followed by extensive treatment 
from mid 1989 through mid 1991 after she was kicked on the 
right shin.  Collectively, these reports show ongoing 
evaluation for pain complaints and report tenderness in the 
lower one-third of the right anterior tibia.  The service 
medical records show in early 1991 that she was examined, 
found with chronic right ankle pain and recommended to a 
medical board.  An undated clinical record entry noted that 
she had no forefoot limitation.  Another contemporaneous 
evaluation that noted a history of right lower leg pain with 
multiple evaluations and no findings included the assessment 
of probably chronic soft tissue contusion either from foot 
wear or injury.  The records report chronic leg pain and 
normal radiology.  She was referred to a local physician in 
May 1991 who opined that anterior tibialis musculature 
remained tender because it was constantly trying to stabilize 
the ankle.  

Thereafter, the veteran's service medical records show that 
she was hospitalized in late 1991 for right ankle 
arthroscopy.  Medical board in early 1992 noted continuing 
right ankle instability symptoms and complaints in reporting 
a comprehensive assessment of the right ankle.  It was noted 
that she had a normal gait and that the remainder of the 
physical examination was unremarkable.  The final diagnosis 
was chronic right ankle pain.  

A physical evaluation board report in May 1992 described only 
a right ankle disability as status post surgery for right 
ankle impingement syndrome with postoperative neuroma and 
residual tenderness rated as tender, painful scar.

In addition to this record, the Board had other VA medical 
records though late 1993 that were unremarkable for the right 
anterior tibia.  The veteran supplemented the record with her 
hearing testimony of sensitivity to touch in the right 
anterior tibia since the 1989 injury (T 7).

As a result of the Board remand in 1997, a private medical 
report of 1995 was received that showed an evaluation 
directed to the service-connected and separately rated right 
ankle disability.  The VA outpatient records from 1995 showed 
treatment directed to the right ankle principally.  In a 
report in November 1995, it was noted that the veteran was 
walking well until recently when she apparently reinjured the 
right ankle.  Examinations for VA in 1997 were directed to 
the right ankle and no complaints or findings were reported 
for the right anterior tibia.  One examiner noted the veteran 
had recently started a new job as a veterinarian assistant.  

VA reexamined the veteran in September 1998 after the second 
Board remand.  The examiner noted the veteran mentioned a 
large bruise on her shin that had been present since 1989.  
She reported that the area of the shin had not bothered her 
too much but said the area was somewhat sore and that pain 
increased with activity.  The examiner noted that she said 
the right ankle symptoms were much worse with trouble wearing 
shoes and being on her feet for prolonged periods.  She 
currently worked as a veterinarian assistant.  The examiner 
reported detailed findings for the right ankle.  Regarding 
the right tibia, the examiner reported a small discolored 
area over the distal third of the tibia that was minimally 
tender to palpation.  The examiner stated there was no real 
defect or masses that could be appreciated, and that her 
muscles appeared symmetric in size.  The assessment included 
contusion of the right shin.

In discussing the examination, the examiner stated that he 
did not find any evidence that suggested the injury to the 
area of the tibia was in any way really significant.  The 
examiner noted that the veteran stated this was really not 
her most significant problem.  The examiner, in essence, 
opined that this would not cause her to have any decreased 
ability to perform activities.

Other private treatment records dated in 1998 referred to the 
right ankle disability.  VA examined the veteran in 1999 for 
other purposes.  It was reported that she did not know of a 
foot injury but she did report having had a bruised shin on 
the right leg.  She said the bruised area still bothered her 
and seemed to be hypersensitive, more so than the left leg, 
if she hit it.  No objective findings were reported for the 
right anterior tibia.

Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.  The rating schedule is primarily a guide 
in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a disability rating 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.


Muscle Group X. Function: Movements of forefoot and toes; 
propulsion thrust in walking. Intrinsic muscles of the foot: 
Plantar: (1) Flexor digitorum brevis; (2) abductor hallucis; 
(3) abductor digiti minimi; (4) quadratus plantae; (5) 
lumbricales; (6) flexor hallucis brevis; (7) adductor 
hallucis; (8) flexor digiti minimi brevis; (9) dorsal and 
plantar interossei. Other important plantar structures: 
Plantar aponeurosis, long plantar and calcaneonavicular 
ligament, tendons of posterior tibial, peroneus longus, and 
long flexors of great and little toes.  The following ratings 
are provided: Severe, 30 percent; Moderately Severe, 20 
percent; Moderate, 10 percent; and Slight, 0 percent.  

Dorsal: (1) Extensor hallucis brevis; (2) extensor digitorum 
brevis. Other important dorsal structures: cruciate, crural, 
deltoid, and other ligaments; tendons of long extensors of 
toes and peronei muscles.  The following ratings are 
provided: Severe, 20 percent; Moderately Severe, 10 percent; 
Moderate, 10 percent; and Slight, 0 percent. Note: Minimum 
rating for through-and-through wounds of the foot, 10 
percent. Diagnostic Code 5310.

Principles of combined ratings for muscle injuries: (a) A 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  (b) For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  (c) There will be no rating 
assigned for muscle groups which act upon an ankylosed joint, 
with the following exceptions: 

(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.  


(2) In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.  (d)The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  (e) For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  (f) For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of Sec. 4.25.  38 C.F.R. § 4.55, as amended 
effective July 3, 1997, 62 Fed. Reg. 30235, June 3, 1997.

Evaluation of muscle disabilities: (a) An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: (1) Slight 
disability of muscles: (i) Type of injury.  Simple wound of 
muscle without debridement or infection. (ii) History and 
complaint.  Service department record of superficial wound 
with brief treatment and return to duty. 

Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.  

(2) Moderate disability of muscles: (i) 
	Type of injury. Through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) 	Objective findings. Entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  

(3) Moderately severe disability of muscles: (i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  


(iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  

(4) Severe disability of muscles: (i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  

(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  

(D) Visible or measurable atrophy.  (E) Adaptive contraction 
of an opposing group of muscles.  (F) Atrophy of muscle 
groups not in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56 as amended 62 Fed. 
Reg. 30235, June 3, 1997. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic disease and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 


The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  

The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

The rating schedule provides the following ratings for other 
foot injuries: severe, 30 percent; moderately severe, 20 
percent; moderate, 10 percent.  Note: With actual loss of use 
of the foot, rate 40 percent.  Diagnostic Code 5284.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Analysis

As a preliminary matter, the Board is satisfied that all 
relevant facts have been developed to the extent possible and 
that no further duty to assist exists with respect to the 
veteran's well grounded claim.  The veteran has been provided 
comprehensive examinations in connection with the claim and 
other records have been obtained.  As a result of the Board 
remand, comprehensive VA examination was scheduled to address 
relevant evaluative criteria, including the principles 
established in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Since the Board remand, the holding in Stegall v. West, 11 
Vet. App. 268 (1998) requires that the Board ensure 
compliance with the terms of a remand unless such failure to 
comply is shown to have not prejudiced the appellant.  The 
Board sought to have a record that would support an informed 
determination in the veteran's well grounded claim for 
increase and asked the RO to request additional medical 
evidence from the veteran and obtain VA examination.  The RO 
was conscientious in developing the record and the Board is 
satisfied that the VA examination met the remand requirement 
to discuss the elements of the disability as reflected in 
earlier examination reports.  


This examination is but one piece of evidence.  The veteran 
has been provided several VA examinations in connection with 
the claim that viewed collectively offer probative evidence 
for an informed determination of the level of impairment from 
the residuals of her right tibia injury.  Also from the 
perspective of timely adjudication of the claim and the 
judicious use of limited adjudication resources, the Board 
cannot ignore that this appeal has been pending for more than 
half a decade.  The recent examination responded to the 
Board's concerns and a record of current treatment has been 
obtained.  The medical examination records include sufficient 
detail regarding the disability to apply current rating 
criteria and are considered the best evidence for an informed 
determination of the veteran's current impairment from the 
right tibia disability.  

Changes to the regulations for evaluating muscle injuries 
were effective in July 1997 and after being reviewed and 
compared with the previous criteria are found to offer no 
benefit as no substantive change occurred.  62 Fed. Reg. 
30235 (June 3, 1997).  Therefore, the current rating criteria 
will be applied.  The Board recognizes that the recently 
revised rating criteria for muscle injuries were reviewed 
initially by the RO and no comparison of the previous and 
current criteria was made.  However, the Board is satisfied 
that no prejudice to the appellant has occurred as a result.  
The revised regulations, as finally issued, were consistent 
with the VA's intention, as expressed in the published 
proposal to amend, to condense and clarify the regulations 
rather than substantively amend them.  See, 62 Fed. Reg. 
30235 (June 3, 1997) and 58 Fed. Reg. 33235 (June 16, 1993).  
It dose not appear any substantive change occurred to the 
applicable diagnostic code criteria.

Therefore, viewed together, the newly published criteria 
offer no substantive revision and are seen as no more or less 
favorable to the appellant than the rating provisions 
previously in effect.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Karnas, supra.  

The initial RO decision granting service connection placed 
the disability under MG X without the basis for the selection 
being noted in contemporaneous medical records or the initial 
VA examination.  However, years later a VA examiner was asked 
to evaluate the claim and did not give any indication that 
the involvement of MG X was nonexistent or that another 
muscle group was more appropriate.  Given these facts, it 
appears the reference to MG X early on is supportable by the 
history of the disability as interpreted by the RO.  Gifford 
v. Brown, 6 Vet. App. 269, 271 (1994); see also for example 
the reasoning in Marez v. Brown, No. 94-996 (U.S. Vet. App. 
Nov. 22, 1995, current evidence of disability needed to 
require remand).  

The Board will observe that the ratings under MG X assess the 
intensity of muscle symptoms as reflected in function of the 
foot as primary rating criteria for the incremental ratings 
shown above.  

The record reflects that the RO has rated the veteran's 
disability primarily on the basis of contemporaneous 
examinations in light of the recorded history in service. 
Viewed collectively, these examinations offer substantive 
information probative of the severity of the service-
connected right tibia disability.  The most recent VA 
examination report to address the disability appears to offer 
the most detailed assessment when viewed with previous and 
subsequent examinations.  

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is not warranted.  The symptoms, overall, appear to reflect 
no more than the corresponding percentage evaluation of 0 
percent would contemplate under Code 5310 recognizing slight 
disability.  The rating scheme applied does not require a 
mechanical application of the schedular criteria.  

Here, however, applying the rating schedule liberally results 
in no more than a 0 percent evaluation.  The examination in 
1998 did not confirm appreciable disability from muscle 
injury affecting the right foot.  The Board notes that in 
service there was a single reference to normal forefoot 
function, which is the primary function rated under MG X.  

There is nothing in the 1998 examination, earlier or 
subsequent records to contradict that finding.  The Board 
must point out that the rating elements for the other 
service-connected disabilities of the right ankle and 
separately rated neurologic impairment from the ankle 
disability cannot be a basis for rating the right tibia 
muscle injury.  38 C.F.R. § 4.14.  The examiner in 1998 did 
not report any atrophy or other objective evidence of an 
appreciable muscle disability.  

Although the veteran's appreciation of her symptomatology is 
noted, her current recollection of the extent of symptoms 
must be viewed against the record and does not appear to 
correspond to the information recorded in recent 
comprehensive evaluation.  The slight level of disability 
appears to have been accounted for in the current evaluation, 
particularly in view of the objective findings most recently 
reported.  The 1998 examination is commendable for thorough 
evaluation.  The examiner's comments in discussing the 
disability are sufficient to apply the essential rating 
elements as discussed in DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995) and Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
which the Board in remanding the case in 1997 found 
applicable.  The opinion of no decrease in her ability to 
perform activities would, in the Board's opinion, equate to 
no functional impairment with use. 

In summary, the Board finds that, overall, a 0 percent 
evaluation is warranted for the right shin injury residuals.  
This rating takes into account muscle injury without any 
appreciable orthopedic or neurologic component confirmed.  
Such residuals are service-connected components of disability 
of the right ankle and separately rated.    

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  There is the veteran's 
well-documented medical history showing limited treatment for 
the right shin disability.   

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for residuals of a right shin 
injury, Muscle Group X (MG X).  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The RO has not directly 
considered extraschedular rating criteria.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
her case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the disability considered herein has not 
been shown to markedly interfere with employment, nor has it 
required frequent inpatient care.  Her work history has been 
reported as well as the evaluation of the disability which 
has apparently not limited her ability to work.

The current schedular criteria for the periods of time in 
question adequately compensate the veteran for the current 
nature and extent of severity of her right shin disability.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

An initial compensable disability rating for residuals of a 
right shin injury, MG X is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

